DETAILED ACTION
Claims 12-19 are under current consideration. The 103 rejection has been withdrawn in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
DETAILED ACTION
Claims 12-19 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.
Applicant’s election without traverse of Invention III in the reply filed on 5/14/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Kim et al. (Int J Food Microbiol., 2007-previously cited), Patent No. 10,519,483 (hereinafter as “Anderson”-see attached form 892) and Lee et al. (Appl Environ Microbiol., 2015-previously cited).
A method for detecting Cronobacter spp. in sample comprising: 
incubating the sample with a recombinant bacteriophage derived from a Cronobacter-specific bacteriophage comprising an indicator gene inserted into a late gene region of the bacteriophage genome, wherein the indicator gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the indicator gene results in an indicator protein product; and
detecting the indicator protein product, wherein positive detection of the indicator protein product indicates that Cronobacter spp.
Note that para. 44 of the instant specification indicates that an “indicator” encompasses any detectable molecule.
Kim discloses that Enterbacter sakazakii phages can prevent bacterial growth in reconstituted infant formula; see title and instant claims 13 and 15. It is noted here that the author teaches the use of BHI medium in growing E. sakazakii bacterium; see p. 196, col. 2.
Kim does not explicitly express that (in part) the phage comprises an indicator gene inserted into a late region of the bacteriophage for the use of detecting Cronobacter spp. is present in the sample (claim 12); wherein the method detects as few as 10, 9, 8, 7, 6, 5, 4, 3, 2 or a single bacterium in a sample of a standard size for the food safety industry (claim 14);  wherein the sample is incubated with a cocktail composition comprising at least two different types of recombinant bacteriophages, wherein at least one of the recombinant bacteriophages comprises an indicator gene (claim 16); wherein the sample is incubated for an enrichment for the durations specified in claim 17; wherein the total time to results is less than 26 hours to 2 hours (claim 18); and, wherein the ratio of signal to background generated by detecting the indicator is at least 2.0 or at least 2.5 (claim 19). 
Anderson describes a method for a rapid detection of microorganisms in a sample wherein the method uses a modified bacteriophage comprising an indicator gene in the late gene region; see abstract. The abstract indicates that the indicator product is not a fusion protein. Anderson teaches that the method can detect a single bacterium and can be applied to a variety of microorganisms; see col. 5, lines 47+. Anderson teaches that the method achieves tremendous signal amplification from even 
Lee is cited for teaching that there are multiple complete genome sequences of bacteriophages specific for C. sakazakii known of the prior art; see p. 192, col. 2.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the bacteriophage described by Kim and incorporate an indicator gene into the late gene region of the bacteriophage as taught by Anderson. One would have been motivated to do so for the advantage of detecting a single bacterium to determine whether Cronobacter spp. is present in a sample, using a method that can be completed in less than an hour and provides high expression of a reporter gene.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incubate the sample with at least two types of recombinant phages. One would have been motivated to do so for the advantage of detecting two or more bacterial species.
It would have been obvious to subject the sample to a prior incubation which favors the growth of the bacteria for different periods of time, including for 24 hours or less. One would have been motivated to do so for the advantage of increasing the concentration of the bacteria in the sample to increase the signal to noise ratio for detection.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the complete genomes of bacteriophages for C. sakazakii have been sequenced, BHI medium has been characterized to support bacteria growth, the methods of modifying a bacteriophage by inserting an indicator gene in the late gene region is known in the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Given the combined teachings of the prior art meet the method steps, including the structural limitations of such steps, the functional limitations of the instant claims, including claim 19, would be expected to be met as well. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the rejection(s) of the claim(s) under Kim, Larocca and Lee have been fully considered and are persuasive in view of the new claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Anderson and Lee.
Anderson is cited for meeting the new claim limitations of claim 12.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.